UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 14-1353


SHARON THOMAS,

                 Plaintiff - Appellant,

          v.

ORANGE COUNTY GOVERNMENT,

                 Defendant - Appellee,

          and

ORANGE COUNTY DEPARTMENT OF SOCIAL SERVICES; UNC HEALTHCARE
SYSTEM,

                 Defendants.


Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Catherine C. Eagles,
District Judge. (1:10-cv-00078-CCE-LPA)


Submitted:   August 28, 2014                 Decided:   September 2, 2014


Before WILKINSON, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Sharon Thomas, Appellant Pro Se.     Sonny Sade Haynes, James R.
Morgan, Jr., WOMBLE CARLYLE SANDRIDGE & RICE, PLLC, Winston-
Salem, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Sharon Thomas appeals the district court’s grant of

summary judgment to the defendants upon finding Thomas’ claims

barred by res judicata.          We have reviewed the record and find no

reversible error.       Accordingly, we grant Thomas leave to proceed

in   forma   pauperis    and   affirm    for    the   reasons   stated    by   the

district     court.     Thomas    v.   Orange   Cnty.    Gov’t,   No.    1:10-cv-

00078-CCE-LPA (M.D.N.C. Mar. 17, 2014).                 We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                                         AFFIRMED




                                        2